Citation Nr: 0028154	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an organic brain 
disorder as a result of drug use during service.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1974 to 
August 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for depression and brain damage with hallucinations due to 
drug abuse.  The Board notes that, by rating decision dated 
in October 1998, the RO denied a claim for service connection 
for polysubstance abuse.  The appellant was notified of this 
decision by means of an RO letter sent that same month, but 
he did not appeal this decision.  That decision, accordingly, 
is final.  38 C.F.R. § 20.302(a) (1999) (a Notice of 
Disagreement (NOD) must be filed within one year from the 
date that the agency of original jurisdiction mails the 
notice of an adverse determination).  The Board has rephrased 
the issues listed on the title page to better reflect the 
claims on appeal, and will limit its discussion accordingly.


FINDINGS OF FACT

1.  The appellant has not presented competent medical 
evidence of a causal relationship, or nexus, between his 
acquired psychiatric disorders and his active service.

2.  The appellant has not presented competent medical 
evidence that he currently manifests an organic brain 
disorder.


CONCLUSION OF LAW

The appellant's claims seeking entitlement to service 
connection for an acquired psychiatric disorder and for 
organic brain disorder as a result of drug use during service 
are not well grounded, and there is no further duty to assist 
him in the completion of his application.  38 U.S.C.A. 
§§ 5103(a), 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

The appellant contends that his acquired psychiatric 
disorders were incurred or aggravated during his period of 
active service.  Additionally, he contends that he manifests 
an organic brain disorder as a result of drug usage in 
service.

The threshold matter to be resolved is whether the 
appellant's claim are well grounded; that is, whether they is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  In the event 
such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Under 
38 U.S.C.A. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Once a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and VA is obligated to assist the claimant in 
developing the facts pertinent to the claim.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (citations omitted).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  
In the absence of proof of a present disability there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant's service medical records reflect that he was 
accepted and enrolled into active service with normal 
clinical evaluations of his psychiatric system and neurologic 
status.  He underwent a psychiatric evaluation in January 
1976 due to unspecified problems with complaint that 
"everybody [was] crazy."  His mental status evaluation 
revealed appropriate affect, intact sensorium, adequate 
insight and average range intelligence.  His abstract 
thinking was weak and his judgment was moderately impulsive.  
There was no thought disorder, and he denied suicidal or 
homicidal ideations.  He was given an impression of 
"adjustment reaction to adult life" with a recommendation 
for command and non-medical counseling to aid him in 
overcoming his difficulty.

The appellant was next seen in December 3, 1976, with 
complaint of audio and visual hallucinations four days 
previously after smoking a "reefer."  He admitted to a 
history of using "orange sunshine" and expressed concern 
that someone had slipped him some "'acid' or other drug."  
He indicated that the hallucinations had stopped, but that he 
felt that people were watching him.  On mental status 
examination, he was oriented and cooperative.  His affect was 
flat, but he denied hallucinations or delusions.  He was 
given an impression of "possible drug reaction - doubt 
schizophrenia."  He was placed on observation for 72 hours 
and prescribed Thorazine.  On December 7, 1976, it was noted 
that he was completely asymptomatic and that he felt "normal 
in all respects."  His affect was still flat but showed 
improvement over the last four days.  It was noted that his 
mother gave a history of him being "nervous" in the past.  
He was sent back to full duty with an instruction to return 
if he manifested any further symptoms of hallucinations or 
disorientation.  There is no further record of treatment, and 
his August 1977 discharge examination revealed normal 
clinical evaluations of his psychiatric system and neurologic 
status.

The appellant's post-service medical records first reflect 
his treatment for alcohol dependence, cocaine dependence and 
substance induced mood disorder at the VA Medical Center 
(VAMC) in Murfreesboro, Tennessee in October 1997.  At that 
time, he was admitted for inpatient treatment due to 
complaint of depression and substance abuse relapse after 
having problems with his girlfriend.  He was treated for 
withdrawal symptoms and attended education programming for 
sobriety.  His subsequent VA clinical records at the 
Nashville, Tennessee VAMC revealed diagnoses which included 
depressive disorder not otherwise specified (NOS), bipolar 
disorder, schizophrenia NOS, polysubstance dependence and 
possible polysubstance induced mood disorder plus or minus 
suicidal ideation.  His VA clinical records identify his 
psychosocial stressors as unemployment, homelessness, 
polysubstance dependence and lack of a primary support 
structure.  See generally Hernandez-Toyens v. West, 11 Vet. 
App. 379, 381-82 (1998) (under the Diagnostic and Statistical 
Manual of Mental Disorders, 3rd edition, revised (DSM-III-R), 
Axis IV designations represent 'etiologically significant 
psychosocial stressor[s]' which may establish a plausible 
etiology for the psychiatric diagnosis).

II.  Service connection - acquired psychiatric disorder

The appellant contends that his acquired psychiatric 
disorders were incurred or aggravated during his period of 
active service.  In support of his claim, he has met his 
initial burden of presenting competent medical evidence of a 
current disability.  Brammer, 3 Vet. App. 223 (1992).  His 
diagnoses include polysubstance dependence, polysubstance 
induced mood disorder, depressive disorder NOS, bipolar 
disorder, and schizophrenia NOS.  Additionally, his service 
medical records do show treatment for an adjustment reaction 
to adult life and "possible drug reaction - doubt 
schizophrenia."  Thus, for purposes of a well-grounded 
analysis, he has met his burden of submitting evidence of 
some treatment of psychiatric difficulties in service.  
Caluza, 7 Vet. App. 498 (1995); see also Hensley v. West, 212 
F.3d. 1255, 1261 (Fed. Cir. 2000) (the burden of persuasion 
for establishing a well grounded claim is unique and uniquely 
low).

Nonetheless, the Board finds that this claim as not well 
grounded as the appellant has failed to present competent 
medical evidence of a causal relationship, or nexus, between 
his acquired psychiatric disorders and his active service.  
In this respect, the service records reflect that he was 
treated towards the end of his enlistment period for 
psychiatric symptoms which were evidently acute and 
transitory in nature given the diagnoses reported (adjustment 
reaction and possible drug reaction) and his response to 
treatment for same (no follow-up for the adjustment reaction 
and an asymptomatic response to the drug reaction), along 
with the fact that his discharge examination revealed a 
normal clinical evaluation of his psychiatric status.  Many 
years later, he was first treated and diagnosed with various 
psychiatric disorders.  However, there is no medical opinion 
linking any of his current diagnoses to his active service.  
Rather, these records show that the etiological factors 
considered significant regarding his current diagnoses 
include his current unemployment, homelessness, polysubstance 
dependence and lack of a primary support structure.

Hence, in this case, the only evidence suggesting that the 
appellant's psychiatric disorders were acquired in service 
consists of the appellant's own opinion of self-diagnosis and 
causation.  As a lay person, he is deemed competent to 
describe symptomatology and factual information within his 
personal knowledge and observation; however, as a lay person, 
he is not competent to render opinion as to a diagnosis or 
medical cause of his claimed symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking his current psychiatric 
diagnoses to his active service, the Board must deny the 
claim as not well grounded.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

III.  Service connection - organic brain disorder

The appellant further contends that he manifests an organic 
brain disorder, self-described as brain damage with 
hallucinations, which results from his in- service use of 
drugs.  His service medical records do reflect his reported 
use of illegal substances, to include "reefer" and "orange 
sunshine."  He was also treated for a "possible drug 
reaction" manifested by hallucinations and paranoia.  
However, his service medical records clearly reflect that his 
symptoms were acute and transitory in nature, and he was 
discharged from service with a normal clinical evaluation of 
his neurological system.  He does hold a current psychiatric 
diagnosis of "polysubstance induced mood disorder," see DSM 
IV Classification 292.84, but there is no medical evidence of 
record that he currently manifests an organic brain disorder.  
See generally 38 C.F.R. § 4.130 (1999) (rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV).  His lay assertions linking his hallucinatory 
experiences to a claimed organic brain disorder, instead of 
his currently diagnosed psychiatric diagnoses, are 
insufficient to well ground his claim.  See Espiritu, 2 Vet. 
App. 492 (1992).  As he has failed to present competent 
medical evidence of a currently diagnosed organic brain 
disorder, he has failed to present a valid claim for service 
connection and his claim must be denied as not well grounded.  
Brammer, 3 Vet. App. 223 (1992).

With respect to the organic brain disorder claim, the Board 
notes also that VA's General Counsel has concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits the payment of 
compensation for a disability that is a result of a 
claimant's own alcohol or drug abuse, effective for claims 
filed such as this one that were filed after October 31, 
1990.  VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 
280 (1998) (service connection for alcohol and drug abuse can 
be established; the statutes only prohibit the payment of 
compensation for disability due to alcohol or substance 
abuse, not a grant of service connection for such disability 
from which other, ancillary benefits could be awarded).  
However, in a more recent opinion issued in 1999, the General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052 of OBRA 1990, precludes direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) for purposes 
of all VA benefits.  See VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because OBRA 1990 amended the status governing 
line of duty determinations and the definition of a 
"service-connected" disability, as discussed above.  38 
U.S.C.A. §§ 101(16) and 105(a) (West 1991).  General Counsel 
precedent opinions are binding on the Board.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).

Hence, although this claim is not well grounded on the basis 
of no currently shown disability manifested by organic brain 
disease, as this claim is based on an award of service 
connection for a substance-abuse disability on a direct 
basis, the law as presently construed by the General Counsel 
would prohibit entitlement to such an award in any event.  
VAOPGCPREC 7-99.

IV.  Due Process

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claims considered herein plausible 
or well grounded.  Review of the claims folder clearly shows 
that the appellant has been notified of the types of evidence 
needed to complete his application.  By letter dated in 
December 1997, the RO advised him of the requirements of a 
well grounded claim and the types of evidence needed to 
fulfill these requirements.  The RO has also obtained his VA 
clinical records from the Nashville and Murfreesboro VAMCs, 
and requested similar records from the Memphis, Tennessee 
VAMC.  The Board discerns no additional sources of relevant 
information which may be obtainable concerning the present 
claims.  Hence, the Board concludes that VA did not fail to 
meet its obligations under 38 U.S.C.A. § 5103(a) (West 1991) 
with regard to the specific facts and allegations presented 
on appeal.

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  Where a 
claim is not well grounded, VA does not have a statutory duty 
to assist the claimant in developing the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  Based on the foregoing, the claims are 
denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is denied as not well grounded.

The claim of entitlement to service connection for an organic 
brain disorder as a result of drug use during service is 
denied as not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

